                                            Case 3:20-cv-00123-JSC Document 45 Filed 12/11/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8
                                   9       NATALIA HOWELL,                                  Case No. 20-cv-00123-JSC
                                                        Plaintiff,
                                  10
                                                                                            ORDER RE: DEFENDANTS’ MOTION
                                                  v.                                        TO DISMISS THE SECOND
                                  11
                                                                                            AMENDED COMPLAINT
                                  12       STRM LLC - GARDEN OF EDEN, et al.,
Northern District of California




                                                                                            Re: Dkt. No. 38
 United States District Court




                                                        Defendants.
                                  13

                                  14

                                  15           Natalia Howell, who is representing herself, brings this action pursuant to Title VII of the

                                  16   Civil Rights Act of 1964 (“Title VII”) and the Americans with Disabilities Act (“ADA”) against

                                  17   her former employer 21227 Foothill, LLC (“Garden of Eden”) (named as STRM LLC - Garden of

                                  18   Eden), Garden of Eden owners Soufyan Abouahmed and Shareef Radwan El-Sissi, and her former
                                       manager Andrew Do (collectively, “Defendants”).1 Ms. Howell alleges that Defendants’ denial of
                                  19
                                       hours, refusal to promote her, and termination of her employment were adverse employment
                                  20
                                       actions constituting race, gender, sexual orientation, and disability discrimination under Title VII,
                                  21
                                       as well as disability discrimination and retaliation in violation of the ADA. Defendants’ motion
                                  22
                                       to dismiss the Second Amended Complaint, (“SAC”) is now pending before the Court. (Dkt. No.
                                  23
                                       38.) After carefully considering the parties’ briefs and the relevant legal authority, the Court
                                  24
                                       concludes that oral argument is unnecessary, see Civ. L.R. 7-1(b), VACATES the December 17,
                                  25
                                       2020 hearing, and GRANT Defendants’ motion to dismiss Ms. Howell’s Title VII claims
                                  26

                                  27
                                       1
                                  28    All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. Section
                                       636(c). (Dkt. Nos. 6, 23.)
                                           Case 3:20-cv-00123-JSC Document 45 Filed 12/11/20 Page 2 of 8




                                   1   predicated on race and disability, as well as her claims against the individual defendants, but

                                   2   otherwise DENIES the motion to dismiss.

                                   3                               FACTUAL & PROCEDURAL BACKGROUND

                                   4              A. Second Amended Complaint Allegations
                                              Ms. Howell, who identifies as a “woman of color, and androgynous lesbian,” was injured
                                   5
                                       while working as a sales associate at the Garden of Eden in June 2018. (Dkt. No. 34, SAC, at 4:4-
                                   6
                                       7. 2) Although another manager gave her permission to leave work and seek medical attention,
                                   7
                                       Andrew Do denied her request to go to the hospital. (Id. at 6:21-28). An MRI indicated that she
                                   8
                                       suffered from a herniated disc with sciatic nerve pain. (Id. at 13:20.) This made sitting and
                                   9
                                       standing difficult. (Id. at 13:21.) She applied for worker’s compensation but was told that
                                  10
                                       Defendants denied her worker’s compensation claim. (Id. at 7:8-9.) Ms. Howell requested the
                                  11
                                       following accommodations to ensure she could return to work: a stool for sitting, a step stool for
                                  12
Northern District of California




                                       reaching inventory, masks to help with the poor ventilation in the shop, and floor padding and
 United States District Court




                                  13   standing pads for the cashier’s desk. (Id. at 16:5-19). Mr. Do denied each of these requests for
                                  14   accommodations, stating, “If you can’t come in I’ll have to let you go . . . .” (Id. at 16:14.)
                                  15   Howell then requested further leave to complete physical therapy for her injury. (Id. at 17:19-23.)
                                  16   After requesting leave, Defendants terminated Ms. Howell’s employment. (Id. at 17:26-28.)
                                  17          Ms. Howell never received a negative report and often received positive reviews from

                                  18   patrons. (Id. at 4:9-18.) Due to her good performance, Ms. Howell was promised a future

                                  19   management position. (Id. at 4:21-22.) However, Ms. Howell contends she was harassed and

                                  20   discriminated against daily by the managers and owners of Garden of Eden. (Id. at 4:28-5:2.) No

                                  21   other employee at Garden of Eden shared all three of her identities. (Id. at 4:24.) Ms. Howell was
                                       one of three women of color working at Garden of Eden, but she was the only woman of color
                                  22
                                       who dressed “as boyish.” (Id. at 9:24-27.) Soufyan Abouahmed, Shareef Radwan El-Sissi, Mr.
                                  23
                                       Do, and another manager, Luis, would make jokes about gender and sexual orientation while she
                                  24
                                       spoke with customers. (Id. at 5:23-25.) This included using terms like “carpet-munching,”
                                  25
                                       “[three] ways,” and calling a customer Ms. Howell was assisting a “thot.” (Id. at 6:1-2.) The
                                  26

                                  27

                                  28
                                       2
                                        Record Citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the document.
                                                                                        2
                                           Case 3:20-cv-00123-JSC Document 45 Filed 12/11/20 Page 3 of 8




                                   1   owners and managers of Garden of Eden also would make comments about what Ms. Howell was

                                   2   “mixed with.” (Id. at 9:13.) Mr. Do told Ms. Howell that accepting phone numbers from women

                                   3   in the store was inappropriate and she should not be speaking to any other person at the store,

                                   4   particularly female employees and patrons. (Id. at 6:6-7.) After this, she had her hours cut. (Id. at
                                       9:23-23.)
                                   5
                                               Ms. Howell often had difficulty requesting time off, as Mr. Do would say that her requests
                                   6
                                       had been lost, and Ms. Howell would have to take pictures of the slips to prove she submitted a
                                   7
                                       request. (Id. at 10:17-22.) When Ms. Howell asked for extra hours, she would be told that there
                                   8
                                       was no more work. (Id.) Another female employee, Ashley, “who looked far different from” Ms.
                                   9
                                       Howell did not have the same trouble requesting time off and would also be given double shifts
                                  10
                                       upon request. (Id.)
                                  11
                                              In July 2018, Ms. Howell filed a complaint against Garden of Eden with the Department of
                                  12
Northern District of California




                                       Fair Housing and Employment, and she was notified her employer would be investigated. (Id. at
 United States District Court




                                  13   14:25-27.) The same day Ms. Howell was notified, Mr. Do threatened her with denial of workers’
                                  14   compensation and benefits if she did not drop the complaint. (Id. at 14:28-15:1.) When Ms.
                                  15   Howell did not drop the complaint, she did not receive workers’ compensation or benefits. (Id. at
                                  16   15:8-12.)
                                  17               B. Procedural History

                                  18          The Court incorporates its summary of the procedural history from its September 30, 2020

                                  19   Order which granted in part and denied in part Defendants’ motion to dismiss the First Amended

                                  20   Complaint. (Dkt. No. 33.) Ms. Howell thereafter filed her SAC again alleging claims of race,

                                  21   gender, sexual orientation, and disability discrimination. (Dkt. No. 34 at 19:6-11.) The now
                                       pending motion to dismiss followed. (Dkt. No. 38.)
                                  22
                                                                                  DISCUSSION
                                  23
                                              Defendants again move to dismiss all of Ms. Howell’s claims, including Ms. Howell’s
                                  24
                                       retaliation claim which the Court previously found adequately pled. Defendants argue: (1) Ms.
                                  25
                                       Howell again fails to allege that she was terminated because of her race, gender, or sexual
                                  26
                                       orientation in her Title VII claim; (2) Ms. Howell still does not allege that she is a qualified
                                  27
                                       individual under the ADA; (3) Ms. Howell’s retaliation claim fails to establish a causal link
                                  28
                                                                                          3
                                           Case 3:20-cv-00123-JSC Document 45 Filed 12/11/20 Page 4 of 8




                                   1   between her request for accommodations and her termination; and (4) all claims against the

                                   2   Individual Defendants should be dismissed because there is no individual liability under Title VII

                                   3   and the ADA. The Court already resolved the third and fourth issues in its prior Order and will

                                   4   not revisit that decision here. Ms. Howell has adequately pled a claim for retaliation under the
                                       ADA and there is no basis for individual liability under Title VII or the ADA. (Dkt. No. 33 at 10-
                                   5
                                       12.)
                                   6
                                          A. Title VII Race, Gender, and Sexual Orientation Discrimination
                                   7
                                              The elements of a Title VII discrimination claim are that the plaintiff: (1) belongs to a
                                   8
                                       protected class, (2) performed her job satisfactorily, (3) suffered an adverse employment action,
                                   9
                                       and (4) the employer treated her differently because of her membership in the protected
                                  10
                                       class. Cornwell v. Electra Cent. Credit Union, 439 F.3d 1018, 1028 (9th Cir. 2006) (internal
                                  11
                                       citation omitted). The fourth element—that the plaintiff was subjected to adverse employment
                                  12
Northern District of California




                                       action because of her membership in a protected class—can be alleged either through direct
 United States District Court




                                  13   evidence of discrimination, such as a supervisor’s derogatory comment about her race or
                                  14   gender, see, e.g., E.E.O.C. v. Boeing Co., 577 F.3d 1044, 1050 (9th Cir. 2009), or through
                                  15   circumstantial evidence, which may include allegations that similarly situated individuals outside
                                  16   the plaintiff’s protected class were treated more favorably or that other circumstances surrounding
                                  17   the at-issue employment action give rise to an inference of discrimination, see Surrell v. Cal.

                                  18   Water Serv. Co., 518 F.3d 1097, 1105-06 (9th Cir. 2008). “While an employment discrimination

                                  19   plaintiff need not plead a prima facie case of discrimination to survive a motion to dismiss,” courts

                                  20   generally “take each element in turn in determining whether [a plaintiff] has stated a plausible

                                  21   claim for relief.” Brown v. FPI Mgmt., Inc., No. C-11-05414-YGR, 2012 WL 629182, at *3 (N.D.
                                       Cal. Feb. 27, 2012) (internal citation omitted).
                                  22
                                              The Court previously found—and Defendants do not dispute here—that Ms. Howell has
                                  23
                                       adequately alleged the first three elements of her Title VII claim. The issue is whether she has
                                  24
                                       adequately alleged the fourth element: that Defendants implemented any adverse employment
                                  25
                                       action because of her race, gender, or sexual orientation. In her Second Amended Complaint, Ms.
                                  26
                                       Howell has included allegations regarding derogatory comments about race, gender, and sexual
                                  27
                                       orientation made by the owners and managers at Garden of Eden. Namely, questions regarding
                                  28
                                                                                          4
                                           Case 3:20-cv-00123-JSC Document 45 Filed 12/11/20 Page 5 of 8




                                   1   what she is “mixed with,” comments regarding “carpet munching” and “[three] ways,” and

                                   2   references to a female customer Ms. Howell was assisting as a “thot.” (SAC at 5:27-6:3.) Ms.

                                   3   Howell alleges that following the “thot” comment in front of a customer, she was called into Mr.

                                   4   Do’s office and told that she was no longer allowed to speak to “wom[e]n who worked or came in
                                       the store” because the owners “did not appreciate that Natalia Howell was speaking to female
                                   5
                                       patrons and accepting numbers they gave me.” (SAC at 12:23-28.) Further, “no other female in
                                   6
                                       the store who looked like Natalia was told this or told not to speak to specific people” and as result
                                   7
                                       of this disparate treatment her hours were cut. (Id. at 12:27-13:1.) Ms. Howell alleges that she
                                   8
                                       “stood out at work” as an “androgynous lesbian” who dressed “boyish.” (Id. at 13:3-4.) Drawing
                                   9
                                       all inferences in Ms. Howell’s favor, she has alleged that her hours were cut because she was no
                                  10
                                       longer allowed to talk to female customers on account of her gender and sexual orientation. See
                                  11
                                       Bostock v. Clayton Cty., Georgia, 140 S. Ct. 1731, 1747 (2020) (“discrimination based on
                                  12
Northern District of California




                                       homosexuality or transgender status necessarily entails discrimination based on sex; the first
 United States District Court




                                  13   cannot happen without the second.”); cf. Nichols v. Azteca Rest. Enters., Inc., 256 F.3d 864, 874–
                                  14   75 (9th Cir. 2001) (holding that a male had a sex discrimination hostile work environment claim
                                  15   because he was verbally “attacked” and “derided” for not conforming to his peers’ gender-based
                                  16   stereotypes).
                                  17          Ms. Howell, however, has not alleged an adverse action based on her race. While she

                                  18   alleges that another employee, Ashley, was given special treatment, double shifts, more pay, and

                                  19   extra work, and that Ms. Howell was denied all these things, she does not indicate what Ashley’s

                                  20   race is—just that she “looked far different from me.” Ms. Howell also does not identify Ashley’s

                                  21   job position. (SAC at 10:17-21.) See Vasquez v. Cnty. of L.A., 349 F.3d 634, 641 (9th Cir.
                                       2003), as amended (Jan. 2, 2004) (“[I]ndividuals are similarly situated when they have similar
                                  22
                                       jobs and display similar conduct”) (footnote omitted); Lin v. Potter, No. C-10-03757-LB, 2011
                                  23
                                       WL 1522382, at *12 (N.D. Cal. Apr. 21, 2011) (finding that the plaintiff failed to meet the fourth
                                  24
                                       element where she failed to allege that the employee who received a promotion instead of her was
                                  25
                                       similarly situated regarding eligibility for promotion and failed to allege that he was a different
                                  26
                                       race than her). Further, the comment regarding what Ms. Howell is “mixed with” standing alone
                                  27
                                       does not demonstrate an adverse action on account of her race. See Merrick v. Farmers Ins. Grp.,
                                  28
                                                                                         5
                                           Case 3:20-cv-00123-JSC Document 45 Filed 12/11/20 Page 6 of 8




                                   1   892 F.2d 1434, 1438 (9th Cir. 1990) (“[s]tray remarks are insufficient to establish

                                   2   discrimination”).

                                   3          Accordingly, the motion to dismiss to Ms. Howell’s Title VII claim is granted as to her

                                   4   race claim (claim one), but denied as to her gender and sexual orientation claims (claims two and
                                       three). The motion to dismiss is also granted as her Title VII claim predicated on disability
                                   5
                                       discrimination (claim four). As the Court noted when it previously dismissed this claim,
                                   6
                                       disability is not a protected class under Title VII. See Davis v. Team Elec. Co., 520 F.3d 1080,
                                   7
                                       1093 (9th Cir. 2008) (noting that Title VII does not proscribe disability discrimination). Plaintiff
                                   8
                                       will be granted to leave to amend to the extent that she can plead additional facts in support of her
                                   9
                                       race discrimination claim.
                                  10
                                          B. ADA Disability Discrimination
                                  11
                                              To state a disability discrimination claim under the ADA, a plaintiff must plead enough
                                  12
Northern District of California




                                       facts to allege that she: (1) suffers from a disability, (2) is otherwise qualified for employment, and
 United States District Court




                                  13   (3) suffered discrimination because of her disability. Humphrey v. Mem’l Hosps. Ass’n, 239 F.3d
                                  14   1128, 1133 (9th Cir. 2001) (internal citations omitted). The ADA defines disability in regards to
                                  15   the first element as (1) “a physical or mental impairment that substantially limits one or more of
                                  16   the major life activities of the individual,” (2) a record of such impairment, or (3) being regarded
                                  17   as having such impairment. 42 U.S.C. § 12102(1). The term “qualified individual” means an

                                  18   individual who, “with or without reasonable accommodation,” can perform the “essential

                                  19   functions” of the position. 42 U.S.C. § 12111(8). A plaintiff can meet the third element—that she

                                  20   was discriminated against “by reason of” her disability—by alleging facts sufficient to establish

                                  21   that her disability was a “motivating factor” in an adverse employment action. Simmons v. Navajo
                                       Cnty., 609 F.3d 1011, 1021 (9th Cir. 2010) (internal citation omitted).
                                  22
                                              As with the prior version of her complaint, the only issue here is whether Ms. Howell has
                                  23
                                       adequately alleged that she is a qualified individual. The employee bears “the burden of showing
                                  24
                                       the existence of a reasonable accommodation that would have enabled [her] to perform the
                                  25
                                       essential functions of the available job.” Dark v. Curry Cnty., 451 F.3d 1078, 1088 (9th Cir.
                                  26
                                       2006). Ms. Howell alleges that she was able to work as long as she had accommodations,
                                  27
                                       including a stool for sitting, a stepping stool for reaching, and standing pads for the register. (SAC
                                  28
                                                                                         6
                                          Case 3:20-cv-00123-JSC Document 45 Filed 12/11/20 Page 7 of 8




                                   1   at 16:4-19.) However, Ms. Howell also alleges that she requested a three-month leave because her

                                   2   primary doctor found it “medically fit” for her to stop working, which suggests she was unable to

                                   3   perform her job at the time of her termination. (SAC at 17:15-20). Although Defendants argue

                                   4   that this is an admission that she was not a qualified individual, in Humphrey, the Ninth Circuit
                                       held that “a leave of absence for medical treatment may be a reasonable accommodation under the
                                   5
                                       ADA” where it would “permit [an employee], upon [her] return, to perform the essential functions
                                   6
                                       of [her] job.” 239 F.3d at 1135-1135. The ADA does not require an employee to demonstrate that
                                   7
                                       such leave is certain or even likely to be successful. See id. at 1137. Ms. Howell alleges that her
                                   8
                                       leave was to complete physical therapy to “realign her back and given [sic] suitable
                                   9
                                       accommodations for her return back to work.” (SAC at 17:19-20.) Drawing all inferences in Ms.
                                  10
                                       Howell’s favor, these allegations are sufficient to show that a disability leave might have allowed
                                  11
                                       her to gain at least a partial recovery and, after a period of a few months, resume working at
                                  12
Northern District of California




                                       Garden of Eden. See Ravel v. Hewlett-Packard Enter. Inc., 228 F. Supp. 3d 1086, 1904 (E.D. Cal.
 United States District Court




                                  13   2017) (holding that a three-month disability leave was a reasonable accommodation under the
                                  14   ADA). Accordingly, Ms. Howell has adequately alleged that she is a qualified individual.
                                  15          Defendants’ motion to dismiss Ms. Howell’s disability discrimination claim (claim five) is
                                  16   therefore denied.
                                  17                                            CONCLUSION

                                  18          Based on the foregoing, Defendants’ motion to dismiss is GRANTED IN PART and

                                  19   DENIED IN PART. The motion is granted as to Ms. Howell’s Title VII race and disability-based

                                  20   claims (claims one and four) and her claims against the individual defendants. Ms. Howell is

                                  21   granted leave to amend her Title VII race claim, but the Title VII disability claim and the claims
                                       against the individual defendants are dismissed with prejudice.
                                  22
                                              Ms. Howell shall file any amended complaint within 21 days. The only dismissed claim
                                  23
                                       she may reassert and attempt to replead is the Title VII race claim; she may not include the
                                  24
                                       individual defendants or the Title VII disability discrimination claim in her amended complaint.
                                  25
                                       To the extent that Defendant again moves to dismiss, it may only move on the claim that is
                                  26
                                       dismissed here, not the claims that the Court has already concluded are adequately pled. Ms.
                                  27
                                       Howell may also elect to just proceed with the claims the Court held are adequately pled: (1)
                                  28
                                                                                        7
                                          Case 3:20-cv-00123-JSC Document 45 Filed 12/11/20 Page 8 of 8




                                   1   discrimination based on gender and sexual orientation under Title VII, (2) disability discrimination

                                   2   under the ADA, and (3) retaliation under the ADA.

                                   3          The Court encourages Ms. Howell to contact the Northern District’s Legal Help Center.

                                   4   Ms. Howell can make an appointment by calling (415) 792-8982.
                                              This Order disposes of Docket No. 38.
                                   5

                                   6
                                              IT IS SO ORDERED.
                                   7
                                       Dated: December 11, 2020
                                   8
                                   9

                                  10
                                                                                                   JACQUELINE SCOTT CORLEY
                                  11                                                               United States Magistrate Judge

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        8
